Citation Nr: 1450454	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for hyperthyroidism, to include whether the character of the appellant's discharge is a bar to VA compensation benefits.  



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel









INTRODUCTION

The appellant began a period of active duty service in January 2006 and was separated in May 2006.  [The appellant also served a period of active duty for training (ACDUTRA) from May 1988 to September 1988 and had a period of 19 days active duty service from February 1991 to March 1991.  However, these periods of service are not relevant to the present appeal.]  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the appellant's February 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  A Travel Board hearing was scheduled for August 22, 2014; however, the appellant failed to appear.  Thus, the request for a hearing is considered withdrawn.



FINDINGS OF FACT

1.  The appellant's period of active military service was terminated by an undesirable discharge to escape trial by general court-martial. 

2.  The appellant has not alleged that he was insane during his service.

3.  Based on the appellant's discharge being a bar to VA benefits, the specific claim for service connection for hyperthyroidism must be denied.





CONCLUSIONS OF LAW

1.  The appellant's discharge from service was under dishonorable conditions, and the character of this discharge is a bar to entitlement to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.12 (2014).

2.  The appellant's discharge prevents service connection for hyperthyroidism.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007) the U.S. Court of appeals for Veterans Claims (Court) held that in claims where it is necessary to first establish veteran status proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, the information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  In correspondence dated December 2007 the RO notified the appellant of the information and evidence necessary to substantiate whether the character of his discharge rendered him ineligible for benefits.  Moreover, based on the submissions from the appellant, it is clear that he is well aware that the critical question in the matter at hand is the character of his service.  It is not alleged that notice was in any way lacking.  Further, the appellant does not dispute the facts that are determinative in this appeal.  Under the facts of this case, there is no prejudice in proceeding to adjudication of this appeal without providing additional notice.

Service treatment records (STRs) and service personnel records are associated with his claims file.  The Board notes that records specific to the circumstances surrounding the appellant's discharge from service are absent from the record.  Numerous attempts to secure these specific records are documented in the record.  A formal finding of unavailability was prepared in January 2008.  [The Board notes that although the name and social security number appear to be for another appellant, the action detailed corresponds with the action shown by the record taken on behalf of the appellant in this case.]  Additional attempts to locate and secure the records specific to the appellant's discharge were undertaken without success and additional attempts would be futile.  A second formal finding of unavailability detailing such attempts was prepared in January 2010.  The Board is certain that there is no additional development that could be undertaken to secure such records.  As such, the Board finds VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

The appellant seeks service connection for hyperthyroidism.  STRs show such disability was diagnosed in March 2006 while the appellant served on active duty.  

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12 set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c). 

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

As noted above, the documents detailing the circumstances surrounding the appellant's discharge are unavailable.  However, it is undisputed that the actions that led to the appellant's discharge were serious enough to rise to the level warranting a general court martial.  The appellant's DD Form 214 notes that the appellant was separated under the authority in Army Regulation (AR) 635-200, Chapter 10, Discharge in Lieu of Trial by Court Marital.  The separation code was listed as KFS, which indicates separation for the good of the service, in lieu of court martial.  The provisions of AR 635-200, Chapter 10 provide that "a soldier who has committed an offense or offenses, the punishment for which under the UCMJ [Uniform Code of Military Justice] and the manual for court martial (MCM) 1998 includes a bad conduct or dishonorable discharge, may submit a request for discharge in lieu of trial by court marital."  AR 635-200, Chap. 10-1(a).  The regulation continues that this request is applicable only for cases referred to a court marital to adjudge a punitive discharge.  Id. at 10-1(a)(1).  

In July 2007, the appellant sought to have his discharge upgraded by the Army Discharge Review Board.  In a July 2008 the Discharge Review Board determined that the appellant's discharge was proper and that no change was warranted.

Based on the authority used to separate the appellant, the Board concludes that his behavior in service arose to the level of bad conduct, which would have warranted an undesirable discharge.  Considered the evidence of record, the Board finds that the DD Form 214, to include deciphering the coding on that form [which is necessary in this case due to that unavailability of other evidence] that the appellant accepted an undesirable discharge to escape trial by general court martial.  On this basis, the appellant's discharge is a bar to VA compensation benefits. 

The Board finds of importance that the appellant does not dispute the offenses leading to his separation occurred.  In the statements he provided in support of his claim, the appellant does not deny his behavior in service; he apologizes for his behavior, shows remorse for his behavior, attributes his behavior to an effect of the medication used to treat his hyperthyroidism, but never denies the behavior leading to his discharge occurred.  

The Board notes that a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  Although the appellant noted behavior changes, the appellant has not alleged that he was insane at the time of the offenses/behavior leading to his discharge.  The Board does not find a basis for finding that the appellant's separation was due to insanity, and under these facts the Board finds it has not been alleged.  See 38 C.F.R. § 3.354.  

Accordingly, the Board finds that the appellant's discharge from service was terminated by an undesirable discharge to escape trial by general court-martial, and consequently is considered dishonorable service for VA compensation purposes.  Thus, the appellant's character of discharge is a bar to receiving VA benefits based on that service.  On this conclusion, the claim for service connection for hyperthyroidism must be denied.  


ORDER

The appellant's character of discharge from service is a bar to the award of VA benefits.

Service connection for hyperthyroidism is denied.


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


